***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          APPENDIX
  MARIA MOULTHROP v. CONNECTICUT STATE
          BOARD OF EDUCATION*
          Superior Court, Judicial District of New Britain
                    File No. CV-XX-XXXXXXX-S

              Memorandum filed December 18, 2019

                           Proceedings

  Memorandum of decision in appeal from revocation
of plaintiff’s professional educator and initial educator
certificates. Appeal dismissed.
  John M. Gesmonde and Nancy E. Valentino, for the
plaintiff.
 Kerry Anne Colson, assistant attorney general, and
William Tong, attorney general, for the defendant.
                         Opinion

  CORDANI, J.
                   INTRODUCTION
   The plaintiff, Maria Moulthrop (plaintiff), appeals
from a final decision by the defendant, the Connecticut
State Board of Education (board), revoking her initial
educator and professional educator certificates. This
appeal is taken pursuant to General Statutes § 4-183.
The board issued a complaint seeking revocation of
the plaintiff’s certifications as provided for in General
Statutes § 10-145b. A hearing officer held a hearing over
the course of nine days from 2016 through 2018. The
hearing officer issued his proposed decision on October
9, 2018, recommending that the plaintiff’s professional
educator’s certificate be revoked and that her initial
educator’s certificate be put on probation with specified
conditions. The board issued its final decision on Febru-
ary 6, 2019, adopting the proposed decision of the hear-
ing officer as the board’s final decision, with only one
change—revoking both of the plaintiff’s certifications.
The plaintiff has appealed the board’s final decision to
this court.
                         FACTS
   The plaintiff was the principal of Hopeville Elemen-
tary School in Waterbury (Hopeville) from 1996 until
she resigned in December, 2011. The issues in this mat-
ter revolve around the administration of the Connecti-
cut Mastery Test (CMT) in the spring of 2011 at Hope-
ville. The plaintiff was the principal of Hopeville during
the administration of the 2011 CMT. The CMT is a statu-
torily mandated, statewide, standardized test used for
the purpose of measuring achievement in reading, lan-
guage arts, and mathematics. Hopeville students’ per-
formance on the CMT prior to 2011 could best be char-
acterized as struggling, with fluctuating failing and
nonfailing results. The spring 2011 CMT scores for
Hopeville, however, were higher than those of any other
public school in Waterbury, higher than the statewide
averages for all students, and substantially higher than
Hopeville’s previous year’s scores. This unusual change
in Hopeville’s CMT scores prompted an investigation.
That investigation determined that cheating occurred in
the administration of the spring 2011 CMT at Hopeville.
   There is no dispute that cheating did indeed occur
with respect to the spring 2011 CMT at Hopeville. Even
the plaintiff admits that cheating appears to have
occurred; she does, however, dispute her involvement
in and responsibility for the cheating. The investigation
relied on various evidence to conclude that cheating
occurred. First, the CMT was readministered at Hope-
ville in September, 2011, and the results were much
lower than the spring 2011 results. On the basis of an
analysis of the results data, Stephen Martin determined,
and testified as an expert, that the spring 2011 CMT
results at Hopeville were the result of adult interference
with the test on a schoolwide scale. Second, a company
called Measurement Incorporated conducted an era-
sure analysis to determine statistical anomalies in the
erasure data for the spring 2011 CMT at Hopeville. The
average number of erasures and the number of answers
changed from ‘‘wrong’’ to ‘‘right’’ at Hopeville signifi-
cantly exceeded the statewide results. Gilbert Andrada,
a psychometrician, testified as an expert on this issue.
Dr. Andrada testified that the difference between the
erasures at Hopeville and the statewide results was
highly unlikely to have occurred naturally. Even the
plaintiff’s expert testified that the answer changes at
Hopeville did not occur naturally but were the product
of cheating by adults. Finally, Frederick L. Dorsey, an
attorney, conducted an investigation at Hopeville, pri-
marily interviewing teachers and students as well as
collecting evidence, which produced direct evidence of
cheating on a schoolwide scale. Thus, the evidence that
cheating occurred on a schoolwide scale at Hopeville
in the administration of the spring 2011 CMT is over-
whelming, and the plaintiff does not challenge the deter-
mination that cheating occurred.
  The plaintiff’s challenge in this appeal is directed at
the board’s determination that she was involved in, and
responsible for, the cheating that occurred. The hearing
officer made 179 specific findings of fact. The hearing
officer found that the plaintiff was personally involved
in and responsible for the cheating based in part on,
inter alia, the following findings of fact:
  1. As principal, the plaintiff was responsible for the
overall operation of Hopeville,1 including having the
ultimate responsibility for the administration of the
CMT in the spring of 2011. The plaintiff was a hands-
on principal who was directly involved in most of what
went on at Hopeville.
  2. The Waterbury school district had assigned the
ultimate responsibility for the proper administration of
the CMT to the principal in each school.2
  3. During the administration of the CMT, the test
booklets were stored in the plaintiff’s locked office.
   4. The plaintiff was trained in the proper administra-
tion of the CMT.3
  5. Margaret Perugini, a Hopeville teacher and friend
of the plaintiff, had the office next door to the plaintiff
and had access to the plaintiff’s office.
   6. At a meeting at which the plaintiff was present,
Mrs. Perugini passed out a list of questions derived
from the 2011 CMT and requested that teachers review
them with their classes.4
 7. At a meeting at which the plaintiff was present,
Mrs. Perugini distributed a list of vocabulary words that
were derived from the 2011 CMT test and requested
that teachers review them with their classes.5
  8. The plaintiff instructed teachers to assist students
by changing words used on the CMT to synonyms that
the students could more easily understand.6
   9. The plaintiff instructed teachers to review the test
in advance and to advise students to ‘‘check your work’’
while pointing to specific answers that the teachers
knew were incorrect.7 The students understood this to
be an instruction to change an incorrect answer.
   10. There was evidence that the improper changing
of answers from incorrect to correct by adults occurred
while the test booklets were stored in the plaintiff’s
office.
  The findings of fact include direct evidence of the
plaintiff’s direct involvement in the cheating, indirect
and circumstantial evidence of the plaintiff’s direct
involvement in the cheating, from which the hearing
officer drew inferences, and direct evidence that the
plaintiff was generally responsible for the cheating as
a result of her position as principal, her responsibility
for test security, and her failure to maintain proper test
security.
   The CMT is a standardized mastery test that is feder-
ally mandated and serves several purposes. First, the
CMT measures the proficiency of students’ understand-
ing and skills in the areas tested. Second, it provides
data to the school district to assist in refining areas of
teaching in general and in focusing on areas of need
for particular students and/or schools. Third, it provides
data such that schools and school districts may be eval-
uated and compared in decisions of resource allocation.
Last, it provides some measurement of the effectiveness
of teaching. All of the foregoing goals can be under-
mined if the results are artificially skewed by cheating.
   The plaintiff is classically aggrieved by the board’s
final decision because the board’s final decision strips
the plaintiff of her certifications as a teacher and as a
school administrator.
               STANDARD OF REVIEW
   This appeal is brought pursuant to § 4-183 of the
Uniform Administrative Procedure Act (UAPA), Gen-
eral Statutes § 4-166 et seq.8 Judicial review of an admin-
istrative decision in an appeal under the UAPA is lim-
ited. See, e.g., Murphy v. Commissioner of Motor
Vehicles, 254 Conn. 333, 343, 757 A.2d 561 (2000).
‘‘[R]eview of an administrative agency decision requires
a court to determine whether there is substantial evi-
dence in the administrative record to support the
agency’s findings of basic fact and whether the conclu-
sions drawn from those facts are reasonable. . . . Nei-
ther [our Supreme Court] nor the trial court may retry
the case or substitute its own judgment for that of the
administrative agency on the weight of the evidence or
questions of fact. . . . [The court’s] ultimate duty is to
determine, in view of all of the evidence, whether the
agency, in issuing its order, acted unreasonably, arbi-
trarily, illegally or in abuse of its discretion.’’ (Internal
quotation marks omitted.) Id.
   Although the courts ordinarily afford ‘‘deference to
the construction of a statute applied by the administra-
tive agency empowered by law to carry out the statute’s
purposes . . . [c]ases that present pure questions of
law . . . invoke a broader standard of review than is
. . . involved in deciding whether, in light of the evi-
dence, the agency has acted unreasonably, arbitrarily,
illegally or in abuse of its discretion.’’ (Internal quota-
tion marks omitted.) Dept. of Public Safety v. Freedom
of Information Commission, 298 Conn. 703, 716, 6 A.3d
763 (2010).
                        ANALYSIS
   The plaintiff challenges the board’s final decision on
several grounds, both factually and procedurally.9 The
plaintiff also challenges the validity and enforceability
of the applicable statute. As this court will soon discuss
further, this court finds that the plaintiff has not estab-
lished that the board’s decision was defective in view
of the standard of review on appeal.
                             A
 Record Contains Substantial Evidence to Conclude
     Both That Plaintiff Was Directly Involved
         In Cheating and Was Responsible
             For Cheating Schoolwide
   The record contains substantial evidence that the
plaintiff was directly involved in the cheating. First, the
record contains evidence, and the hearing officer found,
that the plaintiff personally instructed Hopeville teach-
ers to review the test in advance and to move around
the classroom, observe students’ answers to various
questions, and specifically instruct students to ‘‘check
your work’’ in relation to particular questions that teach-
ers observed particular students had answered incor-
rectly. Students indicated that they understood the
‘‘check your work’’ prompt to be a signal that a particu-
lar answer they had was incorrect and that they should
go back and correct it. Second, the plaintiff was present
at meetings where Mrs. Perugini distributed questions
and vocabulary words that were taken from the 2011
CMT10 and instructed teachers to review them with their
classes. Last, the record contains evidence that the
plaintiff instructed teachers to provide the students
with synonyms for words on the CMT that they might
not readily understand. In each of the foregoing three
cases, the plaintiff directly participated in, and even
instructed, the cheating. As is readily apparent, each
of the foregoing issues amounted to an improper breach
of security of the CMT. Further, the record contains
substantial evidence that the plaintiff understood, as
would any reasonable person, that the foregoing activi-
ties would be cheating and would amount to a breach
of the security of the test.
   The record contains substantial indirect and circum-
stantial evidence that the plaintiff knew of, allowed,
and likely encouraged a group of teachers to erase and
change answers from incorrect to correct. First, it is
undisputed that adults erased answers in the students’
test booklets and changed answers from incorrect to
correct. While the tests were not actively in use, they
were locked up in the plaintiff’s office, which was
secure except for a door from Mrs. Perugini’s office.
The record contains evidence indicating that teachers
observed the test booklets spread out in the plaintiff’s
office on a table and chair on at least two occasions
and were suspicious about why they were spread out
in that fashion instead of boxed up. The hearing officer
found that the evidence that adults actively changed the
answers on the tests was overwhelming. The hearing
officer found it improbable that all of the breaches of
security that were found to have occurred could have
been carried out without the plaintiff’s knowledge and
participation. Further, the hearing officer specifically
found that the plaintiff’s testimony and explanation for
the breaches were not credible. Because it is undisputed
that answers were inappropriately changed, because
the plaintiff had control of the test booklets when not
in use, because of evidence suggesting that operations
on the test booklets were occurring in the plaintiff’s
office, and because the hearing officer specifically
found that the plaintiff’s explanation was not credible,
it was not unreasonable for the hearing officer to con-
clude that the plaintiff was at least aware that answers
were being inappropriately changed.11
  Last, the plaintiff was the principal of the school. As
such, she was in charge of the overall operations of the
school, including the administration of tests therein.
The hearing officer found that the plaintiff was a hands-
on principal and was involved in most of what went on
at Hopeville. Further, the record contains substantial
evidence that the school district had specifically desig-
nated the principal in each school as being ultimately
responsible for the administration of the CMT. Given
the foregoing, it was not unreasonable for the hearing
officer to conclude that the plaintiff failed to maintain
appropriate security and was responsible for the CMT
security breaches that occurred.
   Accordingly, the record contains substantial evi-
dence, direct and circumstantial, that the plaintiff
directly participated in a portion of the cheating. The
record also contains substantial evidence, direct and
circumstantial, that the plaintiff knew the cheating was
going on and did not stop it. Last, the record contains
substantial evidence, direct and circumstantial, that the
plaintiff, as principal, had responsibility for the cheat-
ing.
                            B
 Attorney Dorsey’s Report and Associated Interview
 Transcripts Were Properly Admitted into Evidence
     And Plaintiff Was Not Denied Opportunity
            To Cross-Examine Witnesses
  The board retained Attorney Dorsey to conduct an
investigation into the situation. Attorney Dorsey visited
Hopeville, interviewed teachers and students, and col-
lected evidence. His interviews were recorded and the
recordings were transcribed. Attorney Dorsey wrote a
report that summarized his findings. The board intro-
duced Attorney Dorsey’s report as evidence at the hear-
ing through the testimony of Attorney Dorsey, who was
examined and cross-examined at the hearing.
   The plaintiff asserts that it was erroneous to admit
the report. Administrative hearings, such as this hearing
before the board, are not governed by strict application
of the rules of evidence, such as the hearsay rule. See,
e.g., South Windsor v. South Windsor Police Union
Local 1480, Council 15, AFSCME, AFL-CIO, 57 Conn.
App. 490, 505, 750 A.2d 465 (2000), rev’d on other
grounds, 255 Conn. 800, 770 A.2d 14 (2001). In adminis-
trative hearings, hearsay evidence may be admitted if
it is reasonably found to be reliable and trustworthy.
See Cassella v. Civil Service Commission, 4 Conn. App.
359, 362, 494 A.2d 909 (1985), aff’d, 202 Conn. 28, 519
A.2d 67 (1987); see also Bialowas v. Commissioner of
Motor Vehicles, 44 Conn. App. 702, 712, 692 A.2d 834
(1997). In the present case, a neutral investigator hired
by the board prepared the report. The investigator testi-
fied at the hearing and was cross-examined. The investi-
gator’s interviews with students and teachers were
recorded and later transcribed. The plaintiff was pro-
vided with the transcriptions and had access to the
recordings. Further, the plaintiff was free to subpoena
any witness interviewed or referenced in the report.
Although the plaintiff objected to the entry of the report
into evidence, the plaintiff did not properly preserve an
objection to Attorney Dorsey’s testimony at the hearing.
The plaintiff further affirmatively introduced the tran-
scripts of Attorney Dorsey’s interviews into evidence
as the plaintiff’s evidentiary exhibits. In view of the
foregoing, the court finds that the report had sufficient
indicia of reliability and trustworthiness, and its intro-
duction into evidence in the administrative hearing was
not error.
   In a related objection, the plaintiff asserts that the
introduction of the report into evidence deprived the
plaintiff of the ability to cross-examine witnesses refer-
enced in the report. The court finds that this objection
is misplaced. This administrative proceeding was not
a criminal proceeding, and, as such, the constitutional
right to confront and cross-examine witnesses does
not apply. What does apply is the requirement that the
hearing be fair and that appropriate due process be
afforded the plaintiff.12 As noted previously, the hearsay
nature of the report did not make it error to admit the
report into evidence. The interviews conducted by the
investigator were recorded and later transcribed. The
transcripts were provided to the plaintiff, and the plain-
tiff had access to the recordings. The plaintiff was free
to independently interview any witness referenced in
the report. The plaintiff also had the ability to subpoena
any witness referenced in the report to testify at the
hearing. Further, the plaintiff herself moved interview
transcripts into evidence. Accordingly, to the extent
that the plaintiff wished to examine any of the witnesses
referenced in the report, or other witnesses, process
was available to the plaintiff to compel such testimony.
The plaintiff did not take advantage of such process
available to her. As such, the plaintiff’s after-the-fact
complaint that she was not able to cross-examine wit-
nesses is unavailing.
   Thus, the court finds that admission of the Dorsey
report into evidence was not error, and, further, that
the plaintiff has not properly preserved her objection
to the admission of the report and related testimony.
The court also finds that the process provided to the
plaintiff was sufficient for the conduct of a fair adminis-
trative hearing and that the plaintiff could have resolved
her desire to cross-examine witnesses that were not
called by the board by issuing subpoenas for such wit-
nesses to testify at the hearing. The plaintiff’s failure
to do so precludes her ability to complain about a lack
of ability to examine such witnesses at the hearing.
                            C
             Section 10-145b (i) (2) is Not
               Invalid or Unenforceable
   The plaintiff challenges the validity and enforceability
of § 10-145b (i) (2). This particular statute authorizes
the board to revoke certifications previously issued by
it under circumstances specified in the statute. Section
10-145b (i) (2) provides in relevant part: ‘‘The State
Board of Education may take any of the actions
described in subparagraphs (A) to (C), inclusive, of
subdivision (1) of this subsection with respect to a
holder’s certificate, permit or authorization issued pur-
suant to sections 10-144o to 10-149, inclusive, for any
of the following reasons . . . (C) the holder is profes-
sionally unfit to perform the duties for which the certifi-
cate, permit or authorization was granted . . . or (E)
other due and sufficient cause. The State Board of
Education may revoke any certificate, permit or autho-
rization issued pursuant to said sections if the holder
is found to have intentionally disclosed specific ques-
tions or answers to students or otherwise improperly
breached the security of any administration of a mas-
tery examination, pursuant to section 10-14n. . . .’’
(Emphasis added.)
   The plaintiff challenges the foregoing statute on sev-
eral fronts. First, the plaintiff asserts that the statute
is penal in nature and must be strictly construed. Sec-
ond, the plaintiff claims that references in the statute
to ‘‘other due and sufficient cause’’ and ‘‘otherwise
improperly breached the security’’ are vague, such that
the statute is either invalid or not appropriately applied
to the plaintiff. Third, the plaintiff asserts that her con-
duct did not meet the conditions of the statute. Last,
the plaintiff contends that the statute is invalid because
it does not give necessary guidance to the board as to
how to arrive at an appropriate remedy for a violation.
   Legislative enactments carry with them a presump-
tion of validity and enforceability. ‘‘[A] party challenging
the constitutionality of a validly enacted statute bears
the heavy burden of proving the statute unconstitutional
. . . .’’ (Internal quotation marks omitted.) State v. Wil-
chinski, 242 Conn. 211, 217–18, 700 A.2d 1 (1997). If
the meaning of a statute can be fairly ascertained, the
statute is not void for vagueness. To consider the plain-
tiff’s claim of vagueness, first, the nature of the statute
must be ascertained.
   The statute is clearly not a penal statute. No imprison-
ment, fine, or other penal punishment is authorized.
Instead, the statute authorizes the board to properly
administer the certificates, permits, and authorizations
issued by it. Sections of the statute that precede § 10-
145b (i) (2) provide the board with authorization to
issue such certificates, permits, and authorizations
under appropriate conditions. In rounding out the
board’s authority then, § 10-145b (i) (2) authorizes the
board to suspend, place on probation, or revoke such
certificates, permits, and authorizations that it had pre-
viously granted. Thus, the statute unsurprisingly allows
the board to administer the certificates, permits, and
authorizations that it issues. The purpose of the statute
is to ensure that only worthy persons have and maintain
certifications to teach students in the state’s public
schools. The statute is clearly a civil statute, not penal
in nature, directed to administering certifications issued
by the board. As such, the canon of strict construction
does not apply.
  The reference to ‘‘(E) other due and sufficient cause’’
does not render the statute impermissibly vague. The
statute specifies reasons (A) through (E), with (A)
through (D) being specific and (E) being more general.
The use of the word ‘‘other’’ in ‘‘other due and sufficient
cause’’ refers back to (A) through (D) and, thus, requires
(E) to be a reason of the type and importance of (A)
through (D). Therefore, with the foregoing in mind, ‘‘(E)
other due and sufficient cause’’ means a reason, of the
type and importance of (A) through (D), judged by the
board in good faith and rationality to satisfy the statute.
This provision is not impermissibly vague. See Hanes
v. Board of Education, 65 Conn. App. 224, 232, 783 A.2d
1 (2001); see also diLeo v. Greenfield, 541 F.2d 949, 954
(2d Cir. 1976); Tucker v. Board of Education, 177 Conn.
572, 578, 418 A.2d 933 (1979).
   The reference to ‘‘otherwise improperly breached the
security of any administration of a mastery examina-
tion’’13 also does not render the statute impermissibly
vague. The phrase preceding this gives an example of
improperly breaching security. The word, ‘‘otherwise,’’
indicates that actions, other than intentionally disclos-
ing specific questions or answers to students, taken to
improperly breach the security of the test can satisfy
the statutory requirement. The statutory reference is
clearly to the CMT, the Connecticut Mastery Test. The
‘‘security of any administration’’ of the test noted
therein refers to the propriety of the means by which
the test is handled and processed by the teachers and
administrators who administer the test. Security, as
with any test, includes maintaining the confidentiality
of the test and not affirmatively taking steps to under-
mine the fair and accurate results of the test. ‘‘Improp-
erly’’ means inappropriate action that exceeds mere
negligence. Improperly requires some level of fault
beyond honest mistake. Thus, the statute has a reason-
ably ascertainable meaning, and is, therefore, not imper-
missibly vague.
   The plaintiff’s conduct meets the requirements of the
statute. In its final decision, the board found as follows:
‘‘[T]he conduct of [the plaintiff], as found in the pro-
posed decision, is serious and warrants the imposition
of such revocation. This conduct constitutes a breach
of faith with her students, their parents, her teachers
and the [s]tate that renders her unfit to teach.’’ Thus, the
board specifically found that the conduct determined
by the hearing officer in the proposed decision was
such as to convince the board that the plaintiff was
professionally unfit to perform the duties of a teacher,
as specified in § 10-145b (i) (2) (C). There is substantial
evidence in the record to support this determination,
and the determination was not unreasonable, given the
record. The hearing officer focused more on the ‘‘other
due and sufficient cause’’14 and ‘‘otherwise improperly
breached the security of any administration of a mastery
examination’’ aspects of the statute. The record also
contains substantial evidence that the plaintiff’s con-
duct satisfied the foregoing prongs of the statute as
well. In analyzing any of the three relevant portions
of the statute, the plaintiff’s conduct, as found by the
hearing officer, would be sufficient to revoke her certifi-
cates.
  Once again, the record contains substantial evidence
that the plaintiff was directly involved in fostering
cheating on the CMT. First, the record contains evi-
dence, and the hearing officer found, that the plaintiff
personally instructed Hopeville teachers to review the
test in advance and to move around the classroom,
observe students’ answers to various questions, and
specifically instruct students to ‘‘check your work’’ in
relation to particular questions that teachers observed
particular students had answered incorrectly. Students
indicated that they understood the ‘‘check your work’’
prompt to be a signal that a particular answer they had
was incorrect and that they should go back and correct
it. Second, the plaintiff was present at meetings where
Mrs. Perugini distributed questions and vocabulary
words that were taken from the 2011 CMT and
instructed teachers to review them with their classes.
Last, the record contains evidence that the plaintiff
instructed teachers to provide the students with syn-
onyms for words on the CMT that they might not readily
understand. In each of the foregoing three cases, the
plaintiff directly participated in, and even instructed,
the cheating. Each of the foregoing issues amounted
to an improper breach of security of the CMT—the
purposeful failure to maintain the confidentiality of the
test and purposeful action to undermine the fair and
accurate results of the test. Further, the record contains
substantial evidence that the plaintiff understood, as
would any reasonable person, that the foregoing activi-
ties would be cheating and would amount to a breach
of the security of the test. Given the fostering of this
cheating, on a schoolwide basis, by a principal, the
evidence clearly also meets the ‘‘other due and suffi-
cient cause’’ requirement of the statute because the
commission of cheating by a principal clearly under-
mines the fitness of the plaintiff to teach and to be
an appropriate example for the students and teachers
under her purview.
   The plaintiff takes the board to task for the hearing
officer’s reference to the Code of Professional Respon-
sibility for School Administrators and the Code of Pro-
fessional Responsibility for Teachers. Neither of these
codes are necessary for the decision that was made in
this matter. Both of the codes, however, are appropriate
and useful in gauging whether a person is fit to act as
a teacher or an administrator, and in determining ‘‘other
due and sufficient cause.’’ It must be noted that teachers
and school administrators are professionals licensed
by the state through the board to practice their profes-
sions. These codes establish a norm or expectation for
the conduct of teachers and school administrators. As
such, they are an appropriate yardstick or guide in judg-
ing the plaintiff’s fitness to practice and maintain her
licensure.
   As for the penalty, the board determined that the
plaintiff was unfit to teach and, thus, revoked the plain-
tiff’s certificates. This determination was not unreason-
able. The conduct of the plaintiff, as found by the hear-
ing officer, caused the Waterbury school district to have
to expend serious resources in investigating this situa-
tion, disregarding the initial results of the test, and
readministering the test. This also unnecessarily used
time that could have been devoted to teaching. The
conduct caused both the board and the Waterbury
school district to lose faith in the plaintiff. Most import-
antly, the plaintiff set a poor example for her students
and teachers. The most vital thing, and the very mini-
mum, that we expect from teachers and school adminis-
trators is to set a good example for their students. Given
the facilitation of schoolwide cheating, the plaintiff’s
conduct constituted ‘‘a breach of faith with her stu-
dents, their parents, her teachers and the [s]tate that
renders her unfit to teach,’’ as found by the board.15
The board’s decision to revoke the plaintiff’s certificates
was not unreasonable. The statute, as is not untypical,
authorizes remedies up to and including revocation of
certificates. The choice on the spectrum is left to the
good faith discretion of the board. This does not render
the statute impermissibly vague, either generally or as
applied to the plaintiff.
                             CONCLUSION
   The plaintiff has appealed in her complaint for each
of the statutory reasons specified in § 4-183 (j). This
court determines that the plaintiff has failed to establish
on appeal that the board’s decision was (1) in violation
of constitutional or statutory provisions, (2) in excess
of the statutory authority of the agency, (3) made upon
unlawful procedure, (4) affected by other error of law,
(5) clearly erroneous in view of the reliable, probative,
and substantial evidence on the whole record, or (6)
arbitrary or capricious or characterized by abuse of
discretion or clearly unwarranted exercise of discre-
tion. As such, the court dismisses the appeal.
                                  ORDER
   The appeal is dismissed.
   * Affirmed. Moulthrop v. Connecticut State Board of Education, 205 Conn.
App.      ,     A.3d       (2021).
   1
     See testimony of plaintiff, administrative hearing transcript, dated Janu-
ary 16, 2018, pp. 84–89 (record, vol. IV, item 12).
   2
     See board’s exhibit 34, letter, dated April 10, 2012, from Tara Battistoni
to Steve Martin (record, vol. V, item 34, p. 1069) (describing the policy of
the Waterbury school district on this point); see also testimony of Battistoni,
administrative hearing transcript, dated November 4, 2016, pp. 605–606
(record, vol. IV, item 6); testimony of Dr. Ronald K. Hambleton, the plaintiff’s
expert, administrative hearing transcript, dated December 1, 2016 (record,
vol. IV, item 10).
   3
     Prior to the administration of the CMT, the plaintiff attended training
sessions for the administration of the CMT. The training included a review
of test security, including the relevant instructions in the Test Coordinator’s
Manual and Examiner’s Manual. The foregoing manuals contain specific
instructions concerning test security and validity. The manuals specify that
breaches in test security include copying of test materials, failing to return
test materials, coaching students, giving students answers, and/or changing
students’ answers.
   4
     See respondent’s exhibit PP, Attorney Dorsey’s interview transcripts of
Cara Munro, Mark Esposito, Yenny Villar and Amanda Koestner (record,
vol. VI, item PP), and board’s exhibit 23, Attorney Dorsey’s investigative
report (record, vol. V, item 23); see also board’s exhibits 15 and 19 (record,
vol. V, items 15, 19); testimony of Stephen Martin, administrative hearing
transcript, dated October 25, 2016, pp. 180–81 (record, vol. IV, item 3);
testimony of Deirdre Ducharme, administrative hearing transcript, dated
October 27, 2016, pp. 389–94 (record, vol. IV, item 4). It should be noted
that, at the time that these questions and vocabulary words, which were
derived from the 2011 CMT, were distributed, the 2011 CMT tests were
secured in the plaintiff’s office.
   5
     See footnote 4 of this opinion.
   6
     See respondent’s exhibit PP, Attorney Dorsey’s interview transcripts of
Amanda Koestner and Stacey Tomasko (record, vol. VI, item PP); see also
board’s exhibit 23, Attorney Dorsey’s investigative report (record, vol. V,
item 23).
   7
     See respondent’s exhibit PP, Attorney Dorsey’s interview transcripts of
Cara Munro, Stacey Tomasko, Mark Esposito and Kelley Brooks (record,
vol. VI, item PP); see also board’s exhibit 23, Attorney Dorsey’s investigative
report (record, vol. V, item 23, p. 962) (on the two students he interviewed).
   8
     General Statutes § 4-183 (j) provides in relevant part: ‘‘The court shall
not substitute its judgment for that of the agency as to the weight of the
evidence on questions of fact. The court shall affirm the decision of the
agency unless the court finds that substantial rights of the person appealing
have been prejudiced because the administrative findings, inferences, con-
clusions, or decisions are: (1) In violation of constitutional or statutory
provisions; (2) in excess of the statutory authority of the agency; (3) made
upon unlawful procedure; (4) affected by other error of law; (5) clearly
erroneous in view of the reliable, probative, and substantial evidence on
the whole record; or (6) arbitrary or capricious or characterized by abuse
of discretion or clearly unwarranted exercise of discretion. If the court finds
such prejudice, it shall sustain the appeal and, if appropriate, may render
a judgment under subsection (k) of this section or remand the case for
further proceedings. . . .’’
   9
     To the extent that the plaintiff, in her reply brief, attempts to incorporate
by reference briefs and other filings which were not filed with this court,
the court has not considered such attempted incorporations by reference.
The plaintiff’s attempt to incorporate by reference briefs and documents
not filed with this court is an inappropriate attempt to circumvent the
briefing page limits set and to confuse the issues presented to this court
for review. The briefs filed with this court must, in accordance with the
applicable rules, contain and brief the issues sought to be reviewed by this
court. Attempts to circumvent the rules by incorporating arguments by
reference is inappropriate and is rejected.
   10
      As is readily apparent, undermining the confidentiality of the test, as
with any test of this type, undermines the accuracy and comparability of the
results, and produces results that are not fairly indicative of the proficiency
of the students being tested. Further, at the time that these questions and
vocabulary words, which were derived from the 2011 CMT, were distributed,
the 2011 CMT tests were secured in the plaintiff’s office.
   11
      The hearing officer, as the finder of fact, had the ability and responsibility
to draw reasonable inferences from the evidence, both direct evidence and
circumstantial evidence.
   12
      The complaint initiating this process was detailed and provided the
plaintiff with specific notice of the issues to be adjudicated. The plaintiff
answered the complaint without further pleadings requesting revisions to or
clarifications of the allegations of the complaint. Further, Attorney Dorsey’s
report was also detailed and thorough in describing the issues and the
expected evidence.
   13
      The court finds that the word ‘‘intentionally’’ that appears prior to this
phrase in the sentence does not modify this phrase. Thus, this phrase in
the statute is satisfied if the security of the administration of a mastery
examination is improperly breached.
   14
      Certainly, if the plaintiff has taken actions that cause her to be unfit to
teach, due and sufficient cause exists.
   15
      This finding also satisfies the ‘‘other due and sufficient cause’’ specified
in the statute. As noted, the record evidence also supports the finding that
the plaintiff improperly breached the security of the 2011 CMT.